Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
November 29, 2011, is by and among CASH AMERICA INTERNATIONAL, INC., a Texas
corporation (the “Borrower”), the Domestic Subsidiaries of the Borrower party
hereto (collectively, the “Guarantors”), the Lenders party hereto and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as administrative agent (in such capacity, the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed thereto in the Credit Agreement.

W I T N E S S E T H

WHEREAS, the Borrower, the Guarantors, certain banks and financial institutions
from time to time party thereto (the “Lenders”) and the Administrative Agent are
parties to that certain Credit Agreement dated as of March 30, 2011 (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”);

WHEREAS, the Credit Parties have requested that the Required Lenders amend
certain provisions of the Credit Agreement; and

WHEREAS, the Required Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

1.1 New Definitions. The following definitions are hereby added to Section 1.1
of the Credit Agreement in the appropriate alphabetical order:

“Second Amendment Effective Date” shall mean November 29, 2011.

“Incremental Commitments” shall mean that portion of the U.S. Revolving
Commitments in excess of $230,000,000 provided by the Incremental Lenders on the
Second Amendment Effective Date. The Incremental Commitments as of the Second
Amendment Effective Date are as set forth on Schedule 2.1(a).

“Incremental Lenders” shall mean any Lender with an Incremental Commitment and
any assignee of such Lender with respect to such Incremental Commitment.

“Incremental Termination Date” shall mean the earlier of (a) May 29, 2013 and
(b) the second Business Day after the consummation of the Enova Disposition.

1.2 Amendment to Definition of Maturity Date. The definition of Maturity Date
set forth in Section 1.1 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

“Maturity Date” shall mean (a) with respect to the Incremental Commitments, the
Incremental Termination Date and (b) with respect to all other Commitments and
the Term Loan Facility, March 31, 2015.



--------------------------------------------------------------------------------

1.3 Amendments to Section 2.1(A) of the Credit Agreement.

(a) The first sentence of clause (a) contained in Section 2.1(A) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

During the Commitment Period, subject to the terms and conditions hereof, each
U.S. Revolving Lender severally, but not jointly, agrees to make revolving
credit loans in Dollars (the “U.S. Revolving Loans”) to the Borrower from time
to time in an aggregate principal amount of up to THREE HUNDRED THIRTY MILLION
DOLLARS ($330,000,000) (as such aggregate maximum amount may be reduced from
time to time as provided in clause (iii) of the proviso below and/or in
Section 2.6, the “U.S. Revolving Committed Amount”) for the purposes hereinafter
set forth (such facility, the “U.S. Revolving Facility”); provided, however,
that (i) with regard to each U.S. Revolving Lender individually, the sum of such
U.S. Revolving Lender’s U.S. Revolving Commitment Percentage of the aggregate
principal amount of outstanding U.S. Revolving Loans plus such U.S. Revolving
Lender’s U.S. Revolving Commitment Percentage of outstanding Swingline Loans
shall not exceed such U.S. Revolving Lender’s U.S. Revolving Commitment,
(ii) with regard to the U.S. Revolving Lenders collectively, the sum of the
aggregate principal amount of outstanding U.S. Revolving Loans plus outstanding
Swingline Loans shall not exceed the U.S. Revolving Committed Amount then in
effect, and (iii) subject to any further reductions as provided in Section 2.6,
the U.S. Revolving Committed Amount shall be automatically reduced to, and shall
not exceed, $230,000,000 on and after the Incremental Termination Date.

(b) A new clause (f) is hereby added to the end of Section 2.1(A) of the Credit
Agreement to read as follows:

(f) Refinancing of U.S. Revolving Commitments. In connection with the
Incremental Commitments being provided on the Second Amendment Effective Date,
the U.S. Revolving Loans and Participation Interests outstanding on the Second
Amendment Effective Date shall be refinanced with new U.S. Revolving Loans made
by the U.S. Revolving Lenders on the Second Amendment Effective Date based on
the U.S. Revolving Lenders U.S. Revolving Commitment Percentage (after giving
effect to the Incremental Commitments). The Borrower shall be responsible for
any costs arising under Section 2.15 hereof resulting from such refinancing.

1.4 Amendment to Section 2.1(B)(a) of the Credit Agreement. The last sentence of
clause (a) contained in Section 2.1(B) of the Credit Agreement is hereby deleted
in its entirety.

1.5 Amendments to Section 2.6 of the Credit Agreement.

(a) Clause (a) contained in Section 2.6 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

(a) Voluntary Terminations or Reductions. The Borrower shall have the right to
terminate or permanently reduce the unused portion of the U.S. Revolving
Committed Amount or the Multicurrency Revolving Committed Amount at any time or
from time to time upon not less than five (5) Business Days’ prior written
notice to the Administrative Agent (which shall notify the Lenders thereof as
soon as practicable) of each such termination or reduction, which notice shall
specify the effective date thereof

 

2



--------------------------------------------------------------------------------

and the amount of any such reduction which shall be in a minimum amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof and shall be
irrevocable and effective upon receipt by the Administrative Agent; provided
that (i) no such reduction or termination shall be permitted if, after giving
effect thereto and to any prepayments of the Revolving Loans made on the
effective date thereof, (A) the aggregate principal outstanding Dollar Amount of
U.S. Revolving Loans plus the aggregate principal Dollar Amount of Swingline
Loans shall exceed the aggregate U.S. Revolving Committed Amount, as reduced and
(B) after giving effect to any voluntary reduction, the aggregate principal
outstanding Dollar Amount of Multicurrency Revolving Loans shall exceed the
aggregate Multicurrency Revolving Committed Amount, as reduced and (ii) all
terminations and reductions of the U.S. Revolving Facility prior to the
Incremental Termination Date shall first be applied to the Incremental
Commitments of the Incremental Lenders on a pro rata basis until the aggregate
amount of Incremental Commitments is reduced to $0. To the extent the Borrower
elects to reduce or terminate U.S. Revolving Commitments at any time prior to
the Incremental Termination Date, the outstanding U.S. Revolving Loans and
Participation Interests shall be refinanced with new U.S. Revolving Loans made
by the U.S. Revolving Lenders on the date of such reduction or termination based
on the U.S. Revolving Lenders U.S. Revolving Commitment Percentage (after giving
effect to such reduction or termination). The Borrower shall be responsible for
any costs arising under Section 2.15 hereof resulting from such refinancing.

(b) Clause (d) contained in Section 2.6 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

(d) Maturity Date. The U.S. Revolving Commitments, Multicurrency Revolving
Commitments and the Swingline Commitment shall automatically terminate on the
applicable Maturity Date. The outstanding U.S. Revolving Loans and Participation
Interests shall be refinanced with new U.S. Revolving Loans made by the U.S.
Revolving Lenders on the Incremental Termination Date based on the U.S.
Revolving Lenders U.S. Revolving Commitment Percentage (after giving effect to
the Incremental Termination Date). The Borrower shall be responsible for any
costs arising under Section 2.15 hereof resulting from such refinancing.

1.6 Amendment to Section 2.11(a) of the Credit Agreement. The first sentence of
clause (a) contained in Section 2.11 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:

Each borrowing of Revolving Loans and any reduction of the Revolving Commitments
(other than the reduction of Incremental Commitments pursuant to Section 2.6(a))
shall be made pro rata according to the respective Revolving Commitment
Percentages of the Revolving Lenders.

 

3



--------------------------------------------------------------------------------

1.7 Amendment to Section 5.17 of the Credit Agreement. Section 5.17 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

SECTION 5.17 Post Closing Covenant. Within ten (10) Business Days after the
Second Amendment Effective Date (or such longer period of time as agreed to by
the Administrative Agent in its sole discretion), the Administrative Agent shall
have received, to the extent not delivered on the Second Amendment Effective
Date, certificates of good standing, existence or its equivalent with respect to
each Credit Party certified as of a recent date by the appropriate Governmental
Authorities of the state of incorporation or organization.

1.8 Amendment to Schedules and Exhibits. The Schedules and Exhibits attached as
Exhibit A to this Amendment shall replace the corresponding Schedules and
Exhibit to the Credit Agreement. All other Schedules and Exhibits to the Credit
Agreement shall not be modified or otherwise affected.

ARTICLE II

CONDITIONS TO EFFECTIVENESS

2.1 Closing Conditions. This Amendment shall become effective as of the day and
year set forth above (the “Amendment Effective Date”) upon satisfaction of the
following conditions (in each case, in form and substance reasonably acceptable
to the Administrative Agent):

(a) Executed Amendment. The Administrative Agent shall have received a copy of
this Amendment duly executed by each of the Credit Parties, the Required Lenders
and the Administrative Agent.

(b) Default. After giving effect to this Amendment, no Default or Event of
Default shall exist.

(c) Fees and Expenses. The Administrative Agent shall have received from the
Borrower such fees and expenses that are payable in connection with the
consummation of the transactions contemplated hereby (including, without
limitation, the fees and expenses referred to in the Engagement Letter dated as
of November 9, 2011 by and among the Borrower, the Administrative Agent and
Wells Fargo Securities, LLC) and King & Spalding LLP shall have received from
the Borrower payment of all outstanding fees and expenses previously incurred
and all fees and expenses incurred in connection with this Amendment.

(d) Legal Opinion. The Administrative Agent shall have received an opinion or
opinions of counsel for the Credit Parties, dated the Amendment Effective Date
and addressed to the Administrative Agent and the Lenders which shall be in form
and substance satisfactory to the Administrative Agent.

(e) Corporate Documents. The Administrative Agent shall have received, in form
and substance reasonably satisfactory to the Administrative Agent, an officer’s
certificate (i) certifying that the articles of incorporation or other
organizational documents, as applicable, of each Credit Party that were
delivered on the Closing Date or the date on which any Credit Party was joined
as a Guarantor pursuant to a Joinder Agreement (the “Joinder Date”) remain true
and complete as of the Amendment Effective Date (or certified updates as
applicable), (ii) certifying that the bylaws, operating agreements or
partnership agreements of each Credit Party that were delivered on the Closing
Date or Joinder Date remain true and correct and in force and effect as of the
Amendment Effective Date (or certified updates as applicable), (iii) attaching
copies of the resolutions of the board of directors of each Credit Party
approving and adopting this Amendment, the transactions contemplated herein and
authorizing execution and delivery hereof, and certifying such resolutions to be
true and correct and in force and effect as of the Amendment

 

4



--------------------------------------------------------------------------------

Effective Date, (iv) attaching, to the extent available on the Amendment
Effective Date (or otherwise subject to Section 1.7 of this Amendment),
certificates of good standing, existence or its equivalent with respect to each
Credit Party certified as of a recent date by the appropriate Governmental
Authorities of the state of incorporation or organization and (v) certifying
that each officer listed in the incumbency certification contained in each
Credit Party’s Secretary’s Certificate, delivered on the Closing Date or Joinder
Date remains a duly elected and qualified officer of such Credit Party and such
officer remains duly authorized to execute and deliver on behalf of such Credit
Party the Amendment or attaching a new incumbency certificate for each officer
signing this Amendment.

(f) Miscellaneous. All other documents and legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
form and substance to the Administrative Agent and its counsel.

ARTICLE III

MISCELLANEOUS

3.1 Amended Terms. On and after the Amendment Effective Date, all references to
the Credit Agreement in each of the Credit Documents shall hereafter mean the
Credit Agreement as amended by this Amendment. Except as specifically amended
hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

3.2 Representations and Warranties of Credit Parties. Each of the Credit Parties
represents and warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.

(d) The representations and warranties set forth in Article III of the Credit
Agreement are true and correct as of the date hereof (except for those which
expressly relate to an earlier date).

(e) After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.

(f) The Credit Party Obligations are not reduced or modified by this Amendment
and are not subject to any offsets, defenses or counterclaims.

 

5



--------------------------------------------------------------------------------

3.3 Reaffirmation of Credit Party Obligations. Each Credit Party hereby ratifies
the Credit Agreement and acknowledges and reaffirms (a) that it is bound by all
terms of the Credit Agreement applicable to it and (b) that it is responsible
for the observance and full performance of its respective Credit Party
Obligations.

3.4 Credit Document. This Amendment shall constitute a Credit Document under the
terms of the Credit Agreement.

3.5 Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including without limitation the reasonable fees and
expenses of the Administrative Agent’s legal counsel.

3.6 Further Assurances. The Credit Parties agree to promptly take such action,
upon the request of the Administrative Agent, as is necessary to carry out the
intent of this Amendment.

3.7 Entirety. This Amendment and the other Credit Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

3.8 Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered.

3.9 No Actions, Claims, Etc. As of the date hereof, each of the Credit Parties
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against the Administrative Agent, the Lenders, or the
Administrative Agent’s or the Lenders’ respective officers, employees,
representatives, agents, counsel or directors arising from any action by such
Persons, or failure of such Persons to act under the Credit Agreement on or
prior to the date hereof.

3.10 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

3.11 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

3.12 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 9.13 and 9.16 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

SECOND AMENDMENT TO CREDIT AGREEMENT

CASH AMERICA INTERNATIONAL, INC.

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

BORROWER:    

CASH AMERICA INTERNATIONAL, INC.,

a Texas corporation

    By:   /s/ Austin D. Nettle     Name:   Austin D. Nettle     Title:   Vice
President and Treasurer

 

GUARANTORS:     BRONCO PAWN & GUN, INC.     CASH AMERICA ADVANCE, INC.     CASH
AMERICA FINANCIAL SERVICES, INC.     CASH AMERICA FRANCHISING, INC.     CASH
AMERICA GLOBAL FINANCING, INC.     CASH AMERICA GLOBAL SERVICES, INC.     CASH
AMERICA HOLDING, INC.     CASH AMERICA, INC.     CASH AMERICA, INC. OF ALABAMA  
  CASH AMERICA, INC. OF ALASKA     CASH AMERICA, INC. OF COLORADO     CASH
AMERICA, INC. OF ILLINOIS     CASH AMERICA, INC. OF INDIANA     CASH AMERICA,
INC. OF KENTUCKY     CASH AMERICA, INC. OF LOUISIANA     CASH AMERICA OF
MISSOURI, INC.     CASH AMERICA, INC. OF NEVADA     CASH AMERICA, INC. OF NORTH
CAROLINA     CASH AMERICA, INC. OF OKLAHOMA     CASH AMERICA, INC. OF SOUTH
CAROLINA     CASH AMERICA, INC. OF TENNESSEE     CASH AMERICA, INC. OF UTAH    
CASH AMERICA, INC. OF VIRGINIA     CASH AMERICA OF MEXICO, INC.     CASH AMERICA
PAWN, INC. OF OHIO     CASHLAND FINANCIAL SERVICES, INC.     CNU DOLLARSDIRECT
INC.     DOC HOLLIDAY’S PAWNBROKERS & JEWELLERS, INC.     By:   /s/ Austin D.
Nettle     Name:   Austin D. Nettle     Title:   Vice President and Treasurer

 

[signature pages continue]



--------------------------------------------------------------------------------

SECOND AMENDMENT TO CREDIT AGREEMENT

CASH AMERICA INTERNATIONAL, INC.

 

    EGH SERVICES, INC.     ENOVA INTERNATIONAL, INC.     ENOVA ONLINE SERVICES,
INC.     EXPRESS CASH INTERNATIONAL CORPORATION     FLORIDA CASH AMERICA, INC.  
  GAMECOCK PAWN & GUN, INC.     GEORGIA CASH AMERICA, INC.     HORNET PAWN &
GUN, INC.     LONGHORN PAWN AND GUN, INC.     MR. PAYROLL CORPORATION     OHIO
NEIGHBORHOOD FINANCE, INC.     RATI HOLDING, INC.     TIGER PAWN & GUN, INC.    
UPTOWN CITY PAWNERS, INC.     VINCENT’S JEWELERS AND LOAN, INC.     By:   /s/
Austin D. Nettle     Name:   Austin D. Nettle     Title:   Vice President

 

    CASH AMERICA MANAGEMENT L.P.     CASH AMERICA PAWN L.P.     By:   Cash
America Holding, Inc.       Its General Partner     By   /s/ Austin D. Nettle  
  Name:   Austin D. Nettle     Title:   Vice President and Treasurer

 

    BILLERS ACCEPTANCE GROUP, LLC     CNU ONLINE HOLDINGS, LLC     ENOVA
FINANCIAL HOLDINGS, LLC     PF LABOR HOLDINGS, LLC     PRIMARY INNOVATIONS, LLC
    STRATEGIC RECEIVABLE MANAGEMENT SOLUTIONS, LLC     By:   /s/ J. Curtis
Linscott     Name:   J. Curtis Linscott     Title:   Manager

 

[signature pages continue]



--------------------------------------------------------------------------------

SECOND AMENDMENT TO CREDIT AGREEMENT

CASH AMERICA INTERNATIONAL, INC.

 

    CNU OF ALABAMA, LLC     CNU OF ALASKA, LLC     CNU OF ARIZONA, LLC     CNU
OF CALIFORNIA, LLC     CNU OF COLORADO, LLC     CNU OF DELAWARE, LLC     CNU OF
FLORIDA, LLC     CASHNETUSA OF FLORIDA, LLC     CNU OF HAWAII, LLC     CNU OF
IDAHO, LLC     CNU OF ILLINOIS, LLC     CNU OF INDIANA, LLC     CNU OF IOWA, LLC
    CNU OF KANSAS, LLC     CNU OF LOUISIANA, LLC     CNU OF MAINE, LLC    
CASHNET CSO OF MARYLAND, LLC     CNU OF MICHIGAN, LLC     CNU OF MINNESOTA, LLC
    CNU OF MISSISSIPPI, LLC     CNU OF MISSOURI, LLC     CNU OF MONTANA, LLC    
CNU OF NEVADA, LLC     CNU OF NEW HAMPSHIRE, LLC     CNU OF NEW MEXICO, LLC    
CNU OF NORTH DAKOTA, LLC     CNU OF OHIO, LLC     OHIO CONSUMER FINANCIAL
SOLUTIONS, LLC     CNU OF OKLAHOMA, LLC     CNU OF OREGON, LLC     CNU OF RHODE
ISLAND, LLC     CNU OF SOUTH CAROLINA, LLC     CNU OF SOUTH DAKOTA, LLC     CNU
OF TENNESSEE, LLC     CNU OF TEXAS, LLC     CNU OF UTAH, LLC     CNU OF
VIRGINIA, LLC     CNU OF WASHINGTON, LLC     CNU OF WISCONSIN, LLC     CNU OF
WYOMING, LLC     CASHEURONET UK, LLC     DOLLARSDIRECT, LLC     EURONETCASH, LLC
    TRAFFICGEN, LLC     By:  

CNU Online Holdings, LLC

Its Sole Member

    By:   /s/ Austin D. Nettle     Name:   Austin D. Nettle     Title:   Vice
President and Treasurer

 

[signature pages continue]



--------------------------------------------------------------------------------

CASH AMERICA INTERNATIONAL, INC

AMENDMENT TO CREDIT AGREEMENT

 

    AEL NET MARKETING, LLC     AEL NET OF ARIZONA, LLC     AEL NET OF ILLINOIS,
LLC     AEL NET OF OHIO, LLC     AEL NET OF SOUTH CAROLINA, LLC     AEL NET OF
WISCONSIN, LLC     ARIZONA CONSUMER FINANCIAL SOLUTIONS, LLC     By:   CNU
Online Holdings, LLC       Its Sole Member           By:   /s/ Austin D. Nettle
    Name:   Austin D. Nettle     Title:   Vice President and Treasurer

 

    CASHNETUSA CO LLC     CASHNETUSA OR LLC     THE CHECK GIANT NM, LLC     By:
  Cash America Net of New Mexico, LLC       Its Sole Member             By: CNU
Online Holdings, LLC       Its Sole Member       By: /s/ Austin D. Nettle      
Name: Austin D. Nettle       Title: Vice President and Treasurer

 

    DEBIT PLUS TECHNOLOGIES, LLC     PRIMARY CREDIT SERVICES, LLC     PRIMARY
PAYMENT SOLUTIONS, LLC     By:   Primary Innovations, LLC       Its Sole Member
          By:   /s/ Austin D. Nettle     Name:   Austin D. Nettle     Title:  
Vice President and Treasurer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
and as Administrative Agent     By:   /s/ Jeffrey D. Bundy     Name:   Jeffrey
D. Bundy     Title:   Vice President



--------------------------------------------------------------------------------

LENDERS:     JP Morgan Chase Bank, N.A., as a Lender     By:   /s/ Lindsey M.
Hester     Name:   Lindsey M. Hester     Title:   Bank Senior



--------------------------------------------------------------------------------

LENDERS:     KEYBANK NATIONAL ASSOCIATION, as a Lender     By:   /s/ Matthew A.
Lambes     Name:   Matthew A. Lambes     Title:   Vice President



--------------------------------------------------------------------------------

LENDERS:     U.S. Bank, N.A., as a Lender     By:   /s/ Patrick McGraw     Name:
  Patrick McGraw     Title:   Vice President



--------------------------------------------------------------------------------

LENDERS:     First Tennessee Bank National Association, a national banking
association, as a Lender     By:   /s/ Glynn M. Alexander, Jr.     Name:   Glynn
M. Alexander, Jr.     Title:   Senior Vice President



--------------------------------------------------------------------------------

LENDERS:     Amegy Bank, N.A., as a Lender     By:   /s/ Monica Libbey     Name:
  Monica Libbey     Title:   Vice President



--------------------------------------------------------------------------------

LENDERS:     BOKF, N.A. dba Bank of Texas, as a Lender     By:   /s/ Alan Morris
    Name:   Alan Morris     Title:   Vice President



--------------------------------------------------------------------------------

LENDERS:    

TEXAS CAPITAL BANK, NATIONAL

ASSOCIATION, as a Lender

    By:   /s/ Barry Kromann     Name:   Barry Kromann     Title:   Executive
Vice President



--------------------------------------------------------------------------------

EXHIBIT A



--------------------------------------------------------------------------------

Schedule 2.1(a)

Commitments

 

Lender

   U.S. Revolving
Commitment      U.S. Revolving
Commitment
Percentage     Multicurrency
Revolving
Commitment      Multicurrency
Revolving
Commitment
Percentage     Term Loan
Commitment      Term Loan
Commitment
Percentage  

Wells Fargo Bank, National Association

   $ 94,058,210.25         28.502487955 %    $ 16,941,789.75        
33.883579500 %    $ 16,000,000.00         32.000000000 % 

JPMorgan Chase Bank, N.A.

   $ 78,967,854.04         23.929652739 %    $ 13,032,145.96        
26.064291920 %    $ 10,000,000.00         20.000000000 % 

KeyBank National Association

   $ 44,660,295.40         13.533422848 %    $ 9,339,704.60         18.679409200
%    $ 7,000,000.00         14.000000000 % 

US Bank, National Association

   $ 10,519,200.69         3.187636573 %    $ 7,080,799.31         14.161598620
%    $ 3,400,000.00         6.800000000 % 

First Tennessee Bank National Association

   $ 24,100,000.00         7.303030303 %      N/A         N/A      $
3,400,000.00         6.800000000 % 

Amegy Bank, N.A.

   $ 28,600,000.00         8.666666667 %      N/A         N/A      $
3,400,000.00         6.800000000 % 

Bank of Texas

   $ 24,994,439.62         7.574072612 %    $ 3,605,560.38         7.211120760
%    $ 3,400,000.00         6.800000000 % 

Texas Capital

   $ 24,100,000.00         7.303030303 %      N/A         N/A      $
3,400,000.00         6.800000000 % 

Total:

   $ 330,000,000.00         100 %    $ 50,000,000.00         100 %    $
50,000,000.00         100 % 



--------------------------------------------------------------------------------

EXHIBIT 1.1(b)

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each] Assignor identified in item 1 below ([the] [each, an] “Assignor”) and
[the] [each] Assignee identified in item 2 below ([the] [each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the Assignors]
[the Assignees] hereunder are several and not joint.]1 Capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as amended, the “Credit Agreement”), receipt of a
copy of which is hereby acknowledged by [the] [each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below (including, without limitation,
any letters of credit, guarantees, and swingline loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)] [the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the] [any] Assignor to [the] [any] Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as [the] [an]
“Assigned Interest”). Each such sale and assignment is without recourse to [the]
[any] Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by [the] [any] Assignor.

 

1.      Assignor[s]:

       

 

 

1 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

2.      Assignee[s]:

       

[for each Assignee, indicate [Affiliate] [Approved Fund] of [identify Lender]

3.      Borrower:   Cash America International, Inc., a Texas corporation
4.      Administrative Agent:   Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement. 5.      Credit Agreement:   The
Credit Agreement dated as of March 30, 2011, among the Borrower, the guarantors
from time to time party thereto, the lenders and other financial institutions
from time to time party thereto, and Wells Fargo Bank, National Association, as
Administrative Agent. 6.      Assigned Interest[s]:  

 

Assignor[s]

  

Assignee[s]

   Facility Assigned    Aggregate
Amount of
Commitment/
Loans for all
Lenders    Amount of
Commitment/
Loans Assigned    Percentage
Assigned of
Commitment/
Loans    CUSIP Number          $    $    %             $    $    %             $
   $    %   

 

7. Portion of the Assigned Interests that

constitute Incremental Commitments:                                          
   

 

[8.

Trade Date:                     ]2

Effective Date:                 , 20        .

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

2 

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]

[NAME OF ASSIGNOR]

By:       Title:



--------------------------------------------------------------------------------

ASSIGNEE[S]

[NAME OF ASSIGNEE]

By:       Title:



--------------------------------------------------------------------------------

[Consented to and] Accepted:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

        as Administrative Agent

By:       Title:



--------------------------------------------------------------------------------

[Consented to:]

 

[NAME OF RELEVANT PARTY] By:       Title:



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

  1. Representations and Warranties.

1.1 Assignor[s]. [The] [Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the] [the relevant] Assigned Interest,
(ii) [the] [such] Assigned Interest is free and clear of any lien, encumbrance
or other adverse claim and (iii) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption and
to consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Credit Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Documents or any collateral thereunder, (iii) the
financial condition of the Borrower, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of any Credit Document or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Credit
Document.

1.2. Assignee[s]. [The] [Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.6(b), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 9.6(b) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the] [the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 5.1 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the] [such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the] [any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the] [the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the] [the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.